People v Telfair (2016 NY Slip Op 07225)





People v Telfair


2016 NY Slip Op 07225


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-00497
 (Ind. No. 8607/14)

[*1]The People of the State of New York, respondent,
vEugene Telfair, appellant. Lynn W. L. Fahey, New York, NY, for appellant.


Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Victor Barall of counsel, Robert Ho on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ozzi, J.), rendered December 11, 2014, convicting him of aggravated criminal contempt, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenges to the voluntariness of his plea of guilty are unpreserved for appellate review because his motion to withdraw his plea was not made on the grounds he now urges (see People v Ovalle, 112 AD3d 971, 972; People v Pelaez, 100 AD3d 803, 804; People v Thomas, 89 AD3d 964, 964-965, affd 22 NY3d 168). Contrary to the defendant's contention, the plea allocution did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of his plea so as to present an exception to the preservation requirement (see People v Davis, 24 NY3d 1012, 1013; People v Lopez, 71 NY2d 662, 666). In any event, the record establishes that the defendant's plea was knowingly, voluntarily, and intelligently entered (see People v Tyrell, 22 NY3d 359, 365).
The defendant's remaining contention is unpreserved for appellate review, and, in any event, without merit.
LEVENTHAL, J.P., MALTESE, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court